Citation Nr: 0203487	
Decision Date: 04/17/02    Archive Date: 04/26/02

DOCKET NO.  99-16 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from July 1965 to July 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 decision by the RO 
which, in part, denied service connection for PTSD.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during military service.  

2.  Objective evidence of the veteran's exposure to an in-
service stressor which is shown to be sufficient to support a 
valid diagnosis of PTSD has not been demonstrated.  

3.  The veteran does not currently have PTSD which is related 
to a verified stressor he experienced in military service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 1991 and Supp. 2001); 66 Fed. Reg. 45,620 (August 
29, 2001) (to be codified at sections including 38 C.F.R. 
§§ 3.102, 3.159 and 3.326), 38 C.F.R. §§ 3.303, 3.304(f) 
(2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service records show that he was assigned to an 
aircraft carrier from March 1966 to July 1968.  His primary 
duty while aboard the carrier was that of quartermaster.  The 
service medical records show that the veteran was seen on 
sick call to have a cast removed from his right wrist on 
April 12, 1968.  The service medical records show no 
complaints or diagnosis for any psychiatric problems during 
service.  The veteran's separation examination in July 1968 
showed his psychiatric status was normal.  

On his original application for VA compensation benefits, 
received in September 1997, the veteran reported that he 
suffered from symptoms of PTSD since Vietnam.  In a statement 
received later the same month, the veteran reported that "a 
shipmate was squashed in a bomb elevator on the way to the 
flight deck.  He was instantly killed right in front of my 
eyes.  His death was extremely gruesome."  

When examined by VA in November 1997, the examiner noted that 
the veteran was in the VAMC program for one year, including a 
30-day program and domiciliary program for treatment of 
depression and substance abuse.  The veteran reported that he 
worked as a printer for 4 years after discharge from military 
service.  He then became a house painter and worked for his 
father.  Thereafter, he became a "bookie."  He was arrested 
several times and did a total of two years in prison for 
illegal book making.  

The veteran reported that he enjoyed military service and 
served on an aircraft carrier.  He said that he did not see 
any combat, but saw two people die in accidents while on 
board the carrier.  He joked that he saw a pilot decapitated, 
and for many years his favorite joke was that "two heads are 
better than one."  As an eighteen-year-old, he said that 
this didn't bother him.  The incident that seemed to have 
created some pain for the veteran was the death of a young 
sailor who was killed in a bomb elevator.  The veteran 
reported that the sailor was crushed and blood and entrails 
came out of the cabin.  The sailor had 30 days of remaining 
service when this occurred and this distressed the veteran.  
The veteran had not thought of this incident for over twenty 
years when it came back to him in a series of nightmares.  
Perhaps discussing it brought it back to life.  The examiner 
noted that the veteran's major symptom was depression, and he 
was diagnosed with Bipolar disorder.  

Except for his nightmares, the examiner noted that there was 
little else directly connected to the veteran's experiences 
in service.  The veteran had always been impulsive and his 
nickname was "Mr. Abrupt."  He was self-centered and did 
not listen to other people.  The veteran reported that he was 
depressed all of his life.  His mother had three breakdowns 
and suffered from depression.  The veteran remembered feeling 
depressed at the age of seven when his father couldn't 
recognize his mother's problems.  Currently, the veteran 
reported that he had been out of work for about a year due to 
alcoholism.  He was in poor financial straits but his friends 
helped him out.  The examiner noted that the veteran had some 
good relationships.  

The examiner indicated that as far as PTSD, it would 
certainly be delayed and began 20 years after service.  It 
was unclear whether the veteran's recollections were actually 
his memory breaking through creating distress or whether the 
recollections were being re-packaged due to his present 
stresses and depression.  There was no impairment in thought 
process, delusions, hallucinations, or inappropriate 
behavior.  He had suicidal thoughts in the past but not at 
the present.  The veteran was able to take care of himself 
and was able to work.  He was well oriented and there was no 
dramatic memory loss.  The veteran had some obsessive rituals 
like counting when he walked.  His speech was somewhat 
pressured and it was hard for him to listen.  He had anxiety, 
but it was questionable whether he had panic.  There was a 
definite history of long term depression, some impulsivity, 
and sleep impairment related to his dreams.  

The examiner offered a Global Assessment of Functioning (GAF) 
score of 51 to 60.  He noted that the veteran was rapidly 
improving, and except for the dreams, he did not have any 
particular symptoms related to PTSD.  The veteran did not 
avoid the trauma or thoughts of the military and, in fact, he 
enjoyed seeing Top Gun and tried to recollect the experiences 
he had in service.  There was no avoidance.  Diminution of 
interest in activities was probably due to his depression.  
There was no feeling of detachment or estrangement from 
others.  The veteran had the ability to love and did not have 
a sense of foreshortened future.  The diagnoses included 
bipolar disorder and alcohol abuse.  The examiner opined that 
the questionable memory of the incident in service might be 
due more to present stress and having a question about the 
incident rather than PTSD.  

VA clinical records associated with the claims file in 
December 1997 show that the veteran first presented himself 
to the VA in February 1997.  The veteran requested help with 
his alcohol and cocaine dependence, gambling, and symptoms of 
PTSD.  The veteran reported that he was a navigator on an 
aircraft carrier and saw two buddies killed.  He reported 
that his best friend was killed in an elevator and another 
friend was decapitated.  He reported that seven other men 
were killed on the flight deck.  The veteran adjusted well to 
the schedules and routines of the unit.  While on pass in 
early March 1997, the veteran was stopped for driving without 
a license and was arrested.  He was discharged from the unit 
on March 3, 1997, to deal with his legal problems.  The 
diagnoses on Axis I at discharge included alcohol and cocaine 
dependence.  A provisional diagnosis of PTSD was also noted.  
On Axis VI, stressors included chronic illness, chronic 
homelessness, chronic unemployment, and acute legal issues.  

The veteran was re-admitted to VA domiciliary care in May and 
remained there until October 1997.  The veteran reported that 
he started drinking alcohol while in high school and that he 
increased his intake during service.  He started using 
cocaine in the 1960's.  The veteran reported that he saw a 
friend killed on the flight deck of his ship, and that he had 
his first nightmare of this event while at the Leominster 
Transition House, prior to admission.  The veteran underwent 
several consultations including a neuropsychological 
assessment in July and August 1997.  The final diagnoses 
included "Provisional diagnoses:  Cyclothymic disorder and 
post traumatic stress disorder."  The veteran participated 
well in the program and was discharged regularly to 
outpatient clinic on October 14, 1997.  

A response from the Department of the Army, U.S. Arm Services 
Center for Research of Unit Records in November 1998 
indicated that a serviceman was accidentally killed while 
working on a bomb elevator on an aircraft carrier on April 
12, 1968.  The sailor was riding the elevator platform when 
it failed to stop.  The sailor sustained multiple severe 
crushing injuries.  

VA outpatient records associated with the claims file in June 
1999, show that the veteran was seen for various problems on 
numerous occasions from March 1998 to June 1999.  Records in 
April 1999 note that the veteran had used cocaine 12 days 
earlier and that he had reported using cocaine daily over the 
past 10 months.  The veteran was homeless and unemployed, but 
worked as a bookie.  An evaluation for admission to the IDTP 
program showed no complaints of any nightmares relating to 
military service.  The diagnoses included cocaine dependence, 
alcohol dependence in remission, depressive disorder NOS, and 
possible hypomania in the past, drug and non-drug related.  

VA medical records associated with the claims file in 
November 1999 show that the veteran was admitted to 
Domiciliary care in May 1999, then was transferred to the 
Crescent House (Transitional Residence program) in August 
1999.  (Additional records for this period were associated 
with the claims file in March 2001.)  On VA psychological 
assessment in August 1999, the veteran reported that he 
witnessed a crewmember being crushed to death in a bomb 
elevator on an aircraft carrier during service.  The veteran 
reported that he started having nightmares of the incident 
shortly afterward, and that he continued to have them.  

On Minnesota Multiphasic Personality Inventory (MMPI) 2 
testing, the clinician noted that the test results were 
invalid and uninterpretable as a result of an unusually high 
number of rarely endorsed symptoms.  Although this may not be 
unusual for a person suffering from PTSD, it did not confirm 
such a diagnosis.  

On CAPS testing, the veteran reported horror and intense 
helplessness after witnessing the death of a fellow sailor.  
He reported recurrent distressing dreams of the event twice a 
week and considerable difficulty returning to sleep due to 
racing heartbeat, sweating, shortness of breath, and intense 
anxiety.  He persistently avoided stimuli associated with the 
trauma and had a numbing of general responsiveness.  The 
veteran refused to talk about the incident with anyone other 
than his doctors.  He lost interest and did not participate 
in a majority of significant activities.  He felt a sense of 
detachment or restricted range of affect, particularly in 
relation to love and happiness.  The clinician indicated 
that, according to this test, the veteran met the criteria 
for a diagnosis of PTSD.  

The clinician indicated that, despite some validity problems 
with the MMPI-2 test, other test results appeared valid.  The 
clinician concluded that the reported intensity and frequency 
of the veteran's symptoms supported the diagnosis of PTSD.  
However, since the veteran was in the early stages of 
sobriety, the clinician suggested that it would be worthwhile 
to re-evaluate the veteran in 6-12 months.  The report was 
signed by a psychology trainee and co-signed by a Ph.D.  

On VA examination in March 2000, the examiner noted that he 
had reviewed the veteran's claims file.  The veteran reported 
that he was working nearby when a sailor was killed on a bomb 
elevator.  The veteran heard people screaming and saw blood.  
He then saw the medics put the sailor in a bag.  The veteran 
reported that he did not know the sailor personally.  The 
veteran reported that he drank during service and then got in 
with the wrong crowd after service and began to drink more to 
fit in.  He started on cocaine and Valium.  The veteran 
reported that he had dreams about the dead sailor and about a 
boy who drowned when the veteran was 15-years old.  They were 
swimming in a lake during bad weather when the boy 
disappeared.  The body was found after police were called.  
The veteran reported that he had nightmares once a month and 
had dreams every night, good and bad.  When he had 
nightmares, he awoke in a sweat.  He became homeless three 
years ago and had thoughts of killing himself, but had no 
plans.  

The veteran reported that for many years, he did not care 
about anything.  However, over the past three years, he 
resumed cared about living.  He wanted to enjoy life and his 
grandchildren, and he was looking forward to better days.  He 
was staying sober and taking his medications.  The veteran 
had been living at the VA Crescent House and went to work 
from there every day.  

On mental status examination, the veteran was appropriately 
dressed and pleasant.  His speech was pressured and his 
concentration was poor.  The veteran had flight of ideas at 
times and was nervous when talking to the examiner, as he was 
hard of hearing.  The veteran reported that when he was 
anxious, he counted to 100 which helped control his anxiety.  
His mood was not depressed, but he gave a history of 
hypomania and depression off and on in the past.  The 
veteran's memory was intact and he was well oriented.  His 
PTSD symptoms included nightmares of the dead sailor and 
insomnia, for which he took medication to sleep.  The veteran 
was easily irritated and said that people call him abrupt.  
He would not let people walk behind him and he could not 
relax if someone did.  The examiner opined that these 
symptoms were due to anxiety and not PTSD.  The examiner 
concluded that the veteran did not fulfill the criteria of 
DSM-IV for a diagnosis of PTSD.  The diagnoses included bi-
polar disorder; alcohol dependency, sober for three years, 
and cocaine abuse, sober for one year.  The veteran was 
competent.  The examiner offered a GAF score of above 50.  

A VA discharge summary report associated with the claims file 
in March 2001 shows that the veteran was admitted for 
treatment of depression and substance abuse in January 2001.  
The diagnoses at discharge included polysubstance abuse 
(opiate and benzodiazepines); alcohol and cocaine abuse in 
remission; pathological gambling; and bi-polar affective 
disorder, mixed type.  

VCAA

A significant change in the law was effectuated during the 
pendency of this appeal.  Specifically, on November 9, 2000, 
the President of the United States signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
and expanded the obligations of VA with respect to the duty 
to assist, and superseded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  

In this case, no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
his claim.  Thus, the VA has met its duty to assist under the 
VCAA.  See 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  The veteran has not alleged the presence of any 
additional evidence which would be pertinent to his claim of 
service connection for PTSD.  Through past actions of the RO, 
the veteran has been informed of the applicable criteria 
necessary to substantiate his claim.  Additionally, the 
veteran has been notified fully of what information needs to 
be proven in order to prevail in his claim of service 
connection.  

Service Connection - In General

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during a period of war.  38 U.S.C.A. § 1110 
(West 1991).  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f) (2001); see also Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  

Prior to March 7, 1997, the following regulations were in 
effect pertaining to PTSD.

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence 
that the claimed inservice stressor 
actually occurred, and a link, 
established by medical evidence, between 
current symptomatology and the claimed 
inservice stressor.  If the claimed 
stressor is related to combat, service 
department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat 
citation will be accepted, in the absence 
of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  Additionally, if the 
claimed stressor is related to the 
claimant having been a prisoner-of-war, 
prisoner-of-war experience which 
satisfies the requirements of § 3.1(y) of 
this part will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  

38 C.F.R. § 3.304(f) (as in effect prior to March 7, 1997).

In June 1999, revised regulations concerning post traumatic 
stress disorder were published in the Federal Register which 
reflected the decision in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The regulations were made effective from the date of 
the Cohen decision.  The regulations provide as follows:  

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes the veteran engaged in combat 
with the enemy and the claimed stressor 
is related to this combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the clamed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  

38 C.F.R. § 3.304(f) (as in effect from March 7, 1997).

As the new regulations merely codified an existing Court 
decision which the RO was bound by, there is no need to 
Remand this case to the RO for consideration of the revised 
regulations.  

One of the elements required to support a claim of service 
connection for PTSD is credible evidence that an in-service 
stressor occurred.  The stressor which the veteran maintains 
caused his PTSD was witnessing a crew member crushed to death 
in a bomb elevator on an aircraft carrier to which he was 
assigned.  (While he mentioned at a VA examination in 
November 1997 that he saw two pilots die, he noted that these 
deaths did not bother him).  The evidence in favor of the 
existence of the incident where a crew member was crushed to 
death includes a Deck Log Book entry confirming the veteran's 
assertion that a sailor was killed in an accident aboard ship 
in 1968.  However, the veteran's role regarding this incident 
must now be addressed.  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV)) list the 
criteria in determining whether a diagnosis of PTSD is 
warranted.  One of the criteria listed is that the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others.  

At the time of psychological testing postservice, the veteran 
reported that he had witnessed a sailor being crushed to 
death in service.  He reported that he started having 
nightmares shortly after the incident and that they had 
continued up to the present time.  The veteran said that he 
started drinking beer while in service, and that he began 
using cocaine and amphetamines at the age of 30.  He said 
that his substance abuse helped dull the pain and trauma of 
the incident in service and the break-up of his first 
marriage.   

The veteran's statements at the time of psychological 
evaluation are inconsistent with the statements he gave to VA 
psychiatrists and health care providers on other occasions, 
both before and after the psychological evaluation.  The 
veteran's inconsistent statements raise serious questions as 
to his credibility.  For example, when first seen by VA in 
February 1997, the veteran reported that he started drinking 
when he was in high school, and that began using cocaine 
sometime in the 1960's (see 5/97 VA Domiciliary report).  
This is in stark contrast to the reported onset of his 
drinking in service as a means of self-medication to dull his 
memories of the incident.  Likewise, the veteran's reported 
nightmares since the incident are contradicted by his earlier 
statement in May 1997, that his first nightmare of the 
incident was just prior to admission for rehab in February 
1997.  

The Board also finds a number of other inconsistencies in the 
veteran's assertions concerning his claimed stressor.  For 
example, when first seen by VA in February 1997, the veteran 
reported that he had been having nightmares about several 
events in service, including seeing his "best friend" die 
in an elevator accident, and another "friend" who was 
decapitated.  At the VA examination in November 1997, he said 
he was not bothered by the decapitation.  He also reported 
that seven other sailors were killed on the carrier.  (He 
does not allege that these deaths led to his PTSD.)  As to 
the elevator incident, on VA examination in March 2000, the 
veteran stated that he was working nearby the elevator when 
the sailor was killed.  He went over to the elevator after 
hearing people screaming.  He said that he saw blood and 
watched as the medics put the sailor in a body bag.  At that 
time, he admitted that he didn't know the sailor personally.  
More recently, the veteran stated in a letter received by VA 
in January 2001, that he never actually witnessed the 
incident in service, "but when I heard about it, I saw it 
vividly in my mind's eye."  

In this case, the facts show that a sailor was accidentally 
killed while the veteran was assigned to the carrier during 
military service.  However, the inconsistencies in the 
veteran's description to VA medical care providers of the 
facts and circumstances surrounding the incident and, in 
particular, his personal involvement, raise serious questions 
as to his credibility.  In short, the Board finds that it is 
unlikely that the veteran had any personal involvement with 
the incident.  In summary, the Board finds the veteran's 
assertions regarding his role in a "traumatic" experience 
in service are not credible, and there is no verified 
stressor experienced by the veteran.  Accordingly, the claim 
of service connection for PTSD is denied.  





ORDER

Service connection for PTSD is denied.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

